Title: To James Madison from John Sevier, 24 October 1803
From: Sevier, John
To: Madison, James


Sir Knoxville 24 October 1803.
Captain Richard Sparks of the Third Regiment have been stationed on the Mississippi for several years. His Lady and himself have suffered much in regard to their healths, which stil continues very much impaired. My object in Writing your honour on the occasion is, purely to solicit that Captain Sparks might be retained in Tennessee, at least, for a time sufficient for himself and Mrs. Sparks to regain their healths.
Mrs. Sparks is a Daughter of Mine and the thoughts of her returning shortly into that Sickly Country in her present debilitated State of health, is extremely distressing to all her friends.
I flatter Myself there can be employment found for Captain Sparks where he can render the public as much Service in the State of Tennessee, as in Any other Quarter: Your Attention And Consideration on the Occasion, will be considered as a favour that will lay me under the highest and most lasting obligations. I have the honour to be Sir, With sincere and great regard Your Most obedt. Servt.
John Sevier
 

   
   RC (DLC).




   
   Richard Sparks (ca. 1769–1815), a career army officer, was married to Sevier’s daughter, Ruth (1783–1824) (Sam B. Smith et al., eds., The Papers of Andrew Jackson [5 vols. to date; Knoxville, Tenn., 1980–], 1:116 n. 4, 3:98 n. 5; Cora Bales Sevier and Nancy S. Madden, Sevier Family History [Washington, 1961], p. 255).


